


110 HRES 909 EH: Commemorating the courage of the Haitian

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 909
		In the House of Representatives, U.
		  S.,
		
			February 12, 2008
		
		RESOLUTION
		Commemorating the courage of the Haitian
		  soldiers that fought for American independence in the Siege of
		  Savannah and for Haiti’s independence and renunciation of
		  slavery.
	
	
		Whereas in the fall of 1779, Haitian soldiers of the
			 Chasseurs-Volontaires de Saint Domingue volunteered to join in the fight for
			 American independence;
		Whereas the unit was comprised of over 500 men of color
			 from the island of Haiti;
		Whereas on October 9, 1779, the soldiers of
			 Chasseurs-Volontaires de Saint Domingue served as the largest unit of soldiers
			 of African descent to fight in the Siege of Savannah;
		Whereas records show that over 500 men sailed treacherous
			 waters to join the effort against the British;
		Whereas over 300 of them lost their lives attempting to
			 drive the British from Savannah;
		Whereas the Savannah Monument, a project of the Haitian
			 American Historical Society represents the Haitian soldiers that fought in the
			 Siege of Savannah;
		Whereas the Savannah Monument was erected in Savannah,
			 Georgia on Monday, October 8, 2007, to recognize the Haitian involvement in the
			 fight for American independence; and
		Whereas the Savannah Monument includes a statue of a
			 12-year-old drummer boy, depicting Mr. Henri Christophe, who became a leader in
			 Haiti’s Revolution to gain independence and renounce slavery: Now, therefore,
			 be it
		
	
		That the House of Representatives
			 commemorates the courage of the Haitian soldiers that fought for American
			 independence in the Siege of Savannah and for Haiti’s
			 independence and renunciation of slavery.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
